

Exhibit 10.7


THE MANITOWOC COMPANY, INC.


INCENTIVE STOCK OPTION AGREEMENT WITH VESTING PROVISIONS


THIS INCENTIVE STOCK OPTION AGREEMENT (this “Agreement”), dated the ----- day of
(date) (the “Grant Date”), is granted by THE MANITOWOC COMPANY, INC. (the
“Company”) to ----- (name) (the “Optionee”) pursuant to the Company’s 2013
Omnibus Incentive Plan (the “Plan”).
WHEREAS, the Company believes it to be in the best interests of the Company, its
subsidiaries and its shareholders for its officers and other key employees,
consultants, or advisors to obtain or increase their stock ownership interest in
the Company so that they will have a greater incentive to work for and manage
the Company’s affairs in such a way that its shares may become more valuable;
and
WHEREAS, the Optionee is employed by the Company or one of its subsidiaries as
an officer or other key employee and has been selected by the Committee to
receive an option;
NOW, THEREFORE, in consideration of the premises and of the services to be
performed by the Optionee, the Company and the Optionee hereby agree as follows:
1.    Option Grant. Subject to the terms of this Agreement and the Plan, the
Company grants to the Optionee an option to purchase a total of (#-----)
(number)shares of Common Stock of the Company at a price of ------(price) per
share (100% of the Fair Market Value of the shares on the date of grant). This
option is intended to qualify as an “incentive stock option” within the meaning
of Section 422 of the Internal Revenue Code of 1986, as amended. Capitalized
terms used and not defined in this Agreement shall have the meanings given in
the Plan.
2.    Vesting and Exercise. Subject to the termination provisions set forth in
the Plan, provided that the Optionee is an employee of the Company or any of its
subsidiaries on the vesting date, the option will vest and become exercisable in
accordance with the following schedule [select the appropriate Alternative
below]:
Alternative 1:


Cumulative
Years after                     Percentage of Grant Which
Grant Date                    is Vested and Exercisable
Less than 1                    Zero percent (0%)
1 but less than 2                Twenty-five percent (25%)
2 but less than 3                Fifty percent (50%)






--------------------------------------------------------------------------------



3 but less than 4                Seventy-five percent (75%)
4 or more                    One hundred percent (100%)


Alternative 2:
This option shall vest and become exercisable in accordance with the schedule
established by the Committee at the time of grant and set forth below:
[Schedule to be inserted by Committee at time of grant.]
If the Optionee takes an unpaid leave of absence, then the Committee may defer
the dates on which the Optionee may first purchase the option shares to take
into account such leave of absence.
3.    Termination of Employment or Service. Upon any termination of employment
or service, the Optionee’s right to exercise this option and the termination of
this option shall be determined as provided in the Plan; provided that, to the
extent the Optionee exercises this option after the date that is three (3)
months after the date of Optionee’s termination of employment from the Company
and its subsidiaries (other than as a result of permanent and total disability
as defined in Code Section 22(e)(3)) in accordance with such provisions, this
option shall be considered a non-qualified stock option; and provided further
that this option will in any event terminate no later than ten (10) years from
the Grant Date. The Company disclaims any obligation to provide notice to any
person who has the right to exercise this option of circumstances triggering
termination of this option.


4.    Exercise Procedures.


(a)    The Optionee may exercise this option in whole or in part only with
respect to any shares for which the right to exercise shall have accrued
pursuant to paragraph 2 and only so long as this option has not terminated as
set forth in paragraph 3 and the Plan.
(b)    This option may be exercised by delivering a written notice of option
exercise to the Company’s Human Resources Department at Manitowoc, Wisconsin (or
its delegate), accompanied by payment of the purchase price and such additional
amount (if any) determined by the Human Resources Department as necessary to
satisfy the Company’s tax withholding obligations, and such other documents or
representations as the Company may reasonably request to comply with securities,
tax or other laws then applicable to the exercise of the option. Delivery may be
made in person, by nationally-recognized delivery service that guarantees
overnight delivery, or by facsimile. A notice of option exercise that is
received by the Human Resources Department after 11:59 P.M. (Central Time) on
the date of the option’s termination (as provided in paragraph 3 and the Plan)
shall be null and void.



2



--------------------------------------------------------------------------------



(c)    No Option Shares shall be issued until full payment of the purchase price
therefor has been made. The Optionee may pay the purchase price in one or more
of the following forms:
(i)    a check payable to the order of the Company for the purchase price of the
shares being purchased; or
(ii)    delivery of shares of Common Stock (including by attestation) that the
Optionee has owned for at least six (6) months and that have a Fair Market Value
(determined on the date of delivery) equal to the purchase price of the shares
being purchased; or
(iii)    delivery (including by facsimile) to the Human Resources Department of
the Company at Manitowoc, Wisconsin, of an executed irrevocable option exercise
form together with irrevocable instructions, in a form acceptable to the
Company, to a broker-dealer to sell or margin a sufficient portion of the shares
of Common Stock issuable upon exercise of this option and deliver the sale or
margin loan proceeds directly to the Company to pay for the exercise price.
(d)    The Optionee may satisfy any tax withholding obligation of the Company
arising from the exercise of this option, in whole or in part, by paying such
tax obligation in cash or by check made payable to the Company, or by electing
to have the Company withhold shares of Common Stock having a Fair Market Value
on the date of exercise equal to the amount required to be withheld, subject to
such rules as the Committee may adopt. In any event, the Company reserves the
right to withhold from any compensation otherwise payable to the Optionee such
amount as the Company determines is necessary to satisfy the Company’s tax
withholding obligations arising from the exercise of this option.
5.    Transferability; Death.
(a)    Except as provided in paragraph 5(c), the Optionee may not transfer this
option other than by will or the laws of descent and distribution and only the
Optionee may exercise this option during his or her lifetime. However, if the
Committee determines that the Optionee is unable to exercise this option as a
result of incapacity or Disability, then the Committee may permit the Optionee’s
guardian or an individual who has obtained an appropriate power of attorney to
exercise this option on behalf of the Optionee. In such an event, neither the
Committee nor the Company will be liable for any losses resulting from such
exercise or from the disposition of shares acquired upon such exercise.
(b)    If the Optionee dies while this option is outstanding, then the
Optionee’s estate or the person to whom this option passes by will or the laws
of descent and distribution may exercise this option in the manner described in
paragraph 4, but only within the period described in paragraph 3.



3



--------------------------------------------------------------------------------



(c)    Following any transfer (whether voluntarily or pursuant to will or the
law of descent and distribution) under this paragraph 5, this option shall
continue to be subject to the same terms and conditions as were applicable
immediately prior to such transfer, provided that for purposes of this
Agreement, the term “Optionee” as used in paragraphs 4, 6, 7, 8 and 10, and any
restrictions or obligations in the Plan applicable to optionholders, shall be
deemed to refer or apply to the transferee.
6.    Registration; Transfer Restrictions. If the Company is advised by its
counsel that shares deliverable upon exercise of this option are required to be
registered under the Securities Act of 1933, as amended (“Act”), or any
applicable state or foreign securities laws, or that delivery of the shares must
be accompanied or preceded by a prospectus meeting the requirements of that Act
or such state or foreign securities laws, then the Company will use its best
efforts to effect the registration or provide the prospectus within a reasonable
time following the Company’s (or its delegate’s) receipt of written notice of
option exercise relating to this option, but delivery of shares by the Company
may be deferred until the registration is effected or the prospectus is
available. The Optionee shall have no interest in shares covered by this option
until certificates for the shares are issued. Upon and after such issuance, the
Shares may not be sold or offered for sale except pursuant to an effective
registration statement under the Act or in a transaction, which in the opinion
of counsel for the Company, is exempt from the registration provisions of the
Act.
7.    Interpretation. As a condition of the granting of this Option, the
Optionee agrees for himself or herself and his or her legal representatives,
that any dispute or disagreement which may arise under or as a result of or
pursuant to this Agreement shall be determined by the Committee in its sole
discretion, and any interpretation by the Committee of the terms of this
Agreement shall be final, binding and conclusive.
8.    Successors And Assigns. This Agreement shall be binding upon, and inure to
the benefit of, the Company its successors and assigns, and upon any person
acquiring, whether by merger, consolidation, purchase of assets or otherwise,
all or substantially all of the Company’s assets and business. This Agreement
shall be binding upon, and inure to the benefit of the Optionee, the Optionee’s
legal representatives and heirs. This Agreement may not be assigned by the
Optionee, and any attempted assignment shall be null and void and of no legal
effect.
9.    Amendment Or Modification. Except as otherwise provided herein, no term or
provision of this Agreement may be modified or amended except as provided in
Section 15 of the Plan.
10.    Limitations On Incentive Stock Options; Notice Requirement. To the extent
that the aggregate Fair Market Value of the Common Stock subject to this option,
plus any shares of Common Stock subject to incentive stock options previously
granted to the Optionee by the Company or any subsidiary, that are exercisable
for the first time by the Optionee during a single calendar year exceeds one
hundred thousand dollars ($100,000), this option shall be considered to be a
non-qualified stock option to the extent of any excess. If the Optionee sells or
otherwise disposes of any of the shares of Common Stock acquired pursuant to
this option on or before the



4



--------------------------------------------------------------------------------



later of (a) the date two years after the Grant Date, or (b) the date one year
after the date of exercise, then the Optionee shall immediately notify the
Company in writing of such disposition.
11.    Recoupment Or Claw Back. The option awarded under this Agreement and any
shares of Common Stock acquired hereunder shall be subject to any applicable
Company policy required to comply with Section 954 of the Dodd-Frank Wall Street
Reform and Consumer Protection Act (Pub.L 111-203) or other similar, applicable
and mandatory legal requirement.
12.    Governing Law. This Agreement shall be governed by the internal laws of
the state of Wisconsin as to all matters, including but not limited to matters
of validity, construction, effect, performance and remedies. Any legal action or
proceeding with respect to the Plan or this option may only be brought and
determined in a court sitting in the County of Manitowoc, or the Federal
District Court for the Eastern District of Wisconsin sitting in the County of
Milwaukee, in the State of Wisconsin. The Company may require that the action or
proceeding be determined in a bench trial.
ALL PARTIES ACKNOWLEDGE THAT THIS OPTION IS GRANTED UNDER AND PURSUANT TO THE
PLAN, WHICH SHALL GOVERN ALL RIGHTS, INTERESTS, OBLIGATIONS, AND UNDERTAKINGS OF
BOTH THE COMPANY AND THE OPTIONEE. IN THE EVENT OF ANY INCONSISTENCY BETWEEN THE
PROVISIONS OF THE PLAN AND THE PROVISIONS OF THIS AGREEMENT, THE PROVISIONS OF
THE PLAN SHALL CONTROL.



5



--------------------------------------------------------------------------------



14.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original but all of which together will
constitute one and the same instrument.
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Optionee has executed this Agreement, all as of
the day and date first above written.
                    
THE COMPANY:
 
THE MANITOWOC COMPANY, INC.
 
By:                                                   
Name:                                              
Title:                                                
 
 
THE OPTIONEEE:
                                                        
[Name of Optionee]
 
                                                        
Social Security Number






6

